Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.This is a Final Office Action in response to applicant’s amendment filed on January 26, 2022. At this time, claims 1-3, 5, 7-16 and 18 have been amended. No claim has added or cancelled. Therefore, claims 1-18 are pending and addressed below. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
                                                    Response to Amendments
2. Applicant's amendment is sufficient to overcome the 35 U.S.C 101 rejection set forth in the previous office action for claims 8-14. 
As to Claims 1-18, Applicants’ amendment of independent Claims 1, 8 and 15 with newly added feature “ and generating, by the radio frequency scanning device, a knowledge base of the behavior pattern based on the analysis of the behavior pattern and the collected data on communication activities between the wireless client device and the network; wherein the knowledge base of the behavior pattern is used to establish access control for a connection between the wireless client device and the network.  
“ [Claims 1-18] has necessitated a new ground(s) of rejection in this Office action.  Therefore, Applicants’ arguments filed on 01/26/2022 have been fully considered but are moot in view of the new ground(s) of rejection because the arguments do not apply to any of the updated reference(s) being used in the current rejection.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between 


Claims 1- 18 are rejected under 35 U.S.C 103 as being unpatentable over Diener, US pat. No 20040137915 in view of Moritz, US pat. No 9185095. 

Claims 1, 8 and 15. The combination of Diener and Moritz discloses a method of monitoring a wireless client device accessing a network, (See [0031]; spectrum monitoring section and to the traffic monitoring section. The processor executes one or more programs to analyze packets transmitted by devices on the wireless network in the frequency band based on signals demodulated by the baseband signal processing section) comprising: 
scanning, by a radio frequency scanning device, a defined radio frequency air space for communication between the wireless client device and the network; (See [0050]; each sensor 2000(i) comprises a spectrum monitoring 2100 section to monitor RF activity in the frequency band and a traffic monitoring section 2500 that is capable of sending and receiving traffic according to a communication protocol, such as an IEEE 802.11 WLAN protocol.)
determining, by the radio frequency scanning device, that the wireless client device has connected to the network based on the scanned defined radio frequency air space, (See [0086] The discovery manager 3120 in the server processes data pertaining to the discovery of new devices operating in the frequency band, such as 802.11 and other devices, and the physical location of those devices. Discovery involves handling reports from sensors concerning the up (and new) and down state of such devices. Also, multiple sensors may see the same 802.11 device coming up. The discovery manager 3120 detects suppresses the duplicate event. A discovery event associated with an 802.11 device may fall into one of the following classes: ours, known others, new and rogue. To this end, the discovery manager 3120 may maintain a list of authorized APs and STAs so that when a new device is detected by a sensor, the discovery manager 3120 can determine whether or not it is authorized.) wherein the network is one of an approved network or an unapproved network;(See [0100] The security manager 3140 in the server is responsible for managing security of one or more wireless networks operating in the frequency band 
and collecting, by the radio frequency scanning device, data on communication activities between the wireless client device and the network, the collected data for storage and analysis of a behavior pattern of the wireless client device. (See [0102]; the security manager 3140 may also use trend information to detect "suspicious" protocol usage. A sequence of packets that meets certain filter characteristics might be deemed to be suspicious. For example, suspicious activity may be alerted when a sensor detects repeated attempts to associate with an AP using different MAC addresses. Alternatively, something more subtle that may be deemed suspicious is if a sensor detects packets from a particular STA that have non-sequential sequence numbers, potentially suggestive that a device user is masquerading as a particular STA. See also [0070-0071];the measurement device 2710 also collects and aggregates data from the SAGE 2130 into meaningful units. The functions of the measurement device 2710 and classification device 2720 may be incorporated into a single functional block. Furthermore, the measurement device 2710 may configure reporting of data and statistics generated by the SAGE 2130 and adjust the frequency channel (and/or scan rate) on which the SAGE 2130 operates. The measurement device 2710 may also operate the radio receiver in the sensor in a wideband mode to simultaneously process data across an entire unlicensed frequency band of interest.)
Diener does not appear to explicitly disclose and generating, by the radio frequency scanning device, a knowledge base of the behavior pattern based on the analysis of the behavior pattern and the collected data on communication activities between the wireless client device and the network; wherein the knowledge base of the behavior pattern is used to establish access control for a connection between the wireless client device and the network.  
However, Moritz discloses 
and generating, by the radio frequency scanning device, a knowledge base of the behavior pattern based on the analysis of the behavior pattern and the collected data on communication activities between the wi
wherein the knowledge base of the behavior pattern is used to establish access control for a connection between the wireless client device and the network. (See col 1, lines 50-60; implementing a challenge level to proceed in the session, the challenge level based on the variations between the behavioral characteristics and the behavioral profile.) 
Diener and Moritz are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Diener with the teaching of Moritz to include the knowledge-based behavior pattern because it would have related to a behavioral profiling method and system to authenticate a user. (See col 1, lines 17-18)
 2. The combination of Diener and Moritz  discloses the method of claim 1, wherein the network is an approved network, the method further comprising: recognizing, by the radio frequency scanning device, the wireless client device and the approved network. (See [0086])3. The combination of Diener and Moritz  discloses the method of claim 2, further comprising: sending, by the radio frequency scanning device, generated knowledge base to a server over a secure communication channel between the radio frequency scanning device and the server. (See [0117-0118])4. The combination of Diener and Moritz  discloses the method of claim 2, further comprising: analyzing the collected data to establish a normal behavior pattern for the wireless client device connecting to the approved network. (See {0071] and [100])5. The combination of Diener and Moritz  discloses the method of claim 1, wherein when the network is an unapproved network, the method further comprising: extracting a behavior pattern based on the 
13. The combination of Diener and Moritz  discloses the non-transitory computer readable medium            of claim 12, wherein the instructions, which when executed by the one or more processors, further cause the one or more processors to: initiate a remedial action based on the determination that the extracted behavior pattern is an abnormal behavior pattern. (See [0102]) 14. As to claim 14, the claim is rejected under the same rationale as claim 7. See the rejection of claim 7 above.   
                               
16. The combination of Diener and Moritz  discloses the server system of claim 15, wherein to analyze the received second data to determine the abnormal behavior pattern of the wireless client device’s connection to the unapproved network, the processor is further configured to: compare a behavioral pattern from the received second data with the stored normal behavior pattern to determine the abnormal behavior pattern of the wireless client device’s connection. (See [0102])17. The combination of Diener and Moritz  discloses the server system of claim 16, wherein the security manager is further configured to: send, over a communication channel, the remedial action to a computing device associated with the wireless client device. (See [0102])18. The combination of Diener and Moritz  discloses the server system of claim 15, wherein the monitoring device is a wireless radio frequency monitoring device. (See [0050])                                                                                                                                                                             
                                                                       Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US8249028, title “ Method and apparatus for identifying wireless transmitters “ 
US20200028745, title “ Network Architecture, Methods, and Devices for a Wireless Communications Network”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476. The examiner can normally be reached M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 


Date: 3/28/2022
/JOSNEL JEUDY/Primary Examiner, Art Unit 2438